PER CURIAM.
Petitioner, City of Panama City, seeks cer-tiorari jurisdiction in this court to review the circuit court’s order declaring invalid two local annexation ordinances adopted by Petitioner. We grant the writ and reverse the trial court’s order. We are bound to reverse the trial court’s order because Respondents lacked standing to challenge the annexation ordinances. §§ 171.081; 171.031(5), Florida Statutes (1995). Accordingly, we decline to reach the merits of the case.
BOOTH, JOANOS and VAN NORTWICK, JJ., concur.